Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to communication filed 5/22/22.

                                         Response to Amendment
The examiner acknowledges the amendment of claims 4 and the cancellation of claim 2. 
                                        Response to Arguments
Regarding applicant’s argument regarding the blockchain application, it is the examiner’s position that the application running on the and the  lock report the  completion of the access to the lockbox ( key received and returned) and the access is recorded on the blockchain, col. 5 lines 49-59). The application running on the lockbox has access through the server to the blockchain and is therefore considered a blockchain application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonak et al. US Patent 10745943.

       Regarding claim 1, Konak et al. teaches a method of operating a realestate system comprising:

initiating the creation of grant transaction data by a human being (user initiate a request to obtain authentication signal, col. 3 lines 49-65);

recording the grant transaction data as part of a blockchain (col. 4 lines 29-33);

assigning a digital key indicative of the grant transaction data to a mobile device associated with the human being (col. 4 lines 32-46);

applying the digital key to a lock assembly (col. 4 lines 40-46);

executing a blockchain application by a processor of the lock assembly to verify the digital key and

operating the lock assembly if the digital key is verified (The application running on the lockbox has access through the server to the blockchain for reporting access and is therefore considered a blockchain application, col. 4 line 40-col. 5 line 3).




Allowable Subject Matter
Claims 4-8 are allowed. 


Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683